IN THE SUPREME COURT OF THE STATE OF DELAWARE

GREGORY E. LIGON, JR. §
§
Defendant BeloW, § No. 64, 2017
Appellant, §
§ Court BeloW-Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID No. 1510016086 (K)
§
Plaintiff BeloW, §
Appellee. §

Submitted: August 16, 2017
Decided: August 16, 2017

Before STRINE, Chief Justice; SEITZ, and TRAYNOR, Justices.
O R D E R

This 16th day of August 2017, after careful consideration of the parties’ briefs
and the record on appeal, it appears to the Court that the final judgment of the
Superior Court should be affirmed on the basis of and for the reasons stated in its
January 6, 2017 bench ruling.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY TI-[E COURT:

527%§:,@

Justice V